CHIEF JUSTICE HAZELBRIGG.
delivered the opinion oe the court.
This is an appeal by the sureties of Combs, sheriff of Letcher county, from a judgment against them by reason of a failure of that officer to pay over certain moneys due the county, collected on account of a special levy for court-house purposes.
It appears the fiscal court of Letcher county made a levy of twenty cents on each $100 worth of taxable property in the county for the year 1896, to be applied, when collected, “to the creation of a court-house fund.” The money arising out of the levy was in due course collected by the sheriff, and, when sued by the county, his sureties defended on the ground mainly that the fiscal court could only levy a tax to pay off an “existing current indebtedness, and to defray the current and necessary expenses” of the county. This is, indeed, the language of the act of April, 1892 (Kentucky Statutes, section 1882). But if we should hold this language not to permit a levy for the creation of a court-house fund, still the later act of October, 1892 (Kentucky Statutes, section 1839), would seem amply broad to authorize this levy. The authority is here given to levy each year for “county purposes” a poll tax of $1.50, and an acl valorem tax not to exceed fifty cents on each $100 in value, etc., and (section 1840) that court is given jurisdiction “to erect and keep in repair necessary public buildings, secure a sufficient jail and a comfortable and convenient place for holding court at the county seat,” etc.
It is not contended that the imposition of the twenty cents tax makes the tax levy of the year more than the limit of fifty cents fixed by the statute and Constitution. We think, therefore, that, without in fact going in debt *382for a court-house, the fiscal court might take steps “to secure” one by making a levy within the limitations of the law for the purpose of accumulating a fund with which to pay in cash for the court-house when erected.
The Constitution does not prohibit this. It simply commands the county to live within its income, and create no indebtedness in any year beyond its income, unless authorized by a vote of the people. Section 157. Moreover, we should not hesitate to hold that the creation of a courthouse fund by levies' — of course, within lawful limits— is a “necessary expense,” within the meaning of section 1882, supra, which is the section relied on by appellants.
We have examined carefully the minor questions raised by counsel, and think they are without merit.
The judgment is affirmed.